Whereas, by order of the Supreme Court entered October 26, 1964, 397 P.2d 475, Charles N. Morris was suspended from the State Bar of New Mexico, and an order was thereafter entered on January 6, 1965, denying Respondent’s Motion for rehearing and making the opinion and order of October 26, 1964 final; and Whereas, the said Charles N. Morris on January 11, 1966 made application for termination of suspension; and the Board of Bar Commissioners having made findings, conclusions and recommendations, and the Court having considered said application and findings, conclusions and recommendations and being sufficiently advised in the premises, CARMODY, Chief Justice, and CHAVEZ, NOBLE, MOISE and COMPTON, Justices, concurring. Ordered that Charles N. Morris be and he hereby is reinstated as a member of the State Bar of New Mexico.